


110 HCON 238 IH: Supporting the goals and ideals of

U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 238
		IN THE HOUSE OF REPRESENTATIVES
		
			October 17, 2007
			Mrs. Lowey (for
			 herself, Mr. Regula,
			 Mr. Arcuri,
			 Mr. Nadler,
			 Ms. McCollum of Minnesota,
			 Mr. Courtney,
			 Mrs. McCarthy of New York,
			 Ms. Moore of Wisconsin,
			 Mr. Rothman, and
			 Mr. Hall of New York) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of
		  Lights On Afterschool!, a national celebration of after-school
		  programs.
	
	
		Whereas high-quality after-school programs provide safe,
			 challenging, engaging, and fun learning experiences to help children and youth
			 develop their social, emotional, physical, cultural and academic skills;
		Whereas high-quality after-school programs support working
			 families by ensuring that their children are safe and productive after the
			 regular school day ends;
		Whereas high-quality after-school programs build strong
			 communities by involving the Nation’s students, parents, business leaders, and
			 adult volunteers in the lives of the Nation’s young people, thereby promoting
			 positive relationships among children, youth, families, and adults;
		Whereas high-quality after-school programs engage
			 families, schools, and diverse community partners in advancing the well-being
			 of the Nation’s children;
		Whereas Lights On Afterschool!, a national
			 celebration of after-school programs on October 18, 2007, promotes the critical
			 importance of high-quality after-school programs in the lives of children,
			 their families, and their communities;
		Whereas more than 28,000,000 children have parents who
			 work outside the home, and 14,300,000 children have no place to go after
			 school; and
		Whereas many after-school programs are struggling to keep
			 their doors open and their lights on: Now, therefore, be it
		
	
		That the Congress supports the goals
			 and ideals of Lights On Afterschool!, a national celebration of
			 after-school programs.
		
